Citation Nr: 1702213	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-28 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from June 1988 to September 1992, and from January 2009 to November 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran moved during the pendency of his claims, and jurisdiction over the case now resides with the RO in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran is seeking entitlement to service connection for a right shoulder disability and right knee disability. 

The Board finds that the RO has not substantially complied with the directives of the prior September 2016 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

In the December 2014 and May 2016 remands, the Board previously instructed the RO to obtain outstanding VA treatment records, including June 2006 records regarding the Veteran's right knee, and schedule VA examinations for the Veteran's right shoulder and right knee.  The Veteran was provided with a VA examination in May 2015 in accordance to the December 2014 remand request; however, the VA opinion was found to be inadequate and another examination was directed by the Board in the May 2016 remand.  

Following the May 2016 remand, the Veteran's outstanding VA treatment records were associated with the record; however, the June 2006 treatment records were not obtained nor does the record show any attempt to obtain these specific records.  As previously stated, the June 2006 records are pertinent to the claim on appeal and there has been no VA determination that the records do not exist.  Therefore, the RO must make efforts obtain this evidence and associate it with the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

In accordance to the May 2016 remand, the Veteran underwent another VA examination in July 2016.  The opinion provided is likewise inadequate as the physician assistant who wrote the examination report copied the previous opinion verbatim.  As the requested development has not yet been completed, an adequate VA medical opinion must be obtained on remand.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

Regardless of the Veteran's response, the RO must obtain complete copies of all outstanding VA treatment records pertinent to the claims on appeal, to include the records of documented VA evaluations and treatment of the Veteran's right knee in June 2006. 

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After all outstanding records have been associated with the record; the Veteran's electronic claims file must be forwarded and reviewed by a new VA examiner to prepare an addendum to the May 2015 and July 2016 examinations.  No examination is requested unless the examiner deems it necessary.

After a review of the evidence of record, to include consideration of the Veteran's statements and testimony during the October 2014 hearing before the Board, the examiner must provide an opinion as to whether any currently or previously diagnosed right shoulder and right knee disorder was incurred in or due to his active duty service, to include documented in-service treatment for right knee symptomatology and any injuries sustained during the Veteran's training at airborne school in 1988.  The examiner must consider the January 2012 VA treatment record indicating that he sought treatment for his right knee in June 2006.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's VA file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO must review all examination reports obtained to ensure that it is in complete compliance with the directives of this remand.  A report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

5.  After completion of the above development, and any other development action that is deemed warranted, the RO must readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




